Citation Nr: 1300529	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-31 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to March 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for PTSD. 

The Veteran was scheduled to appear before the undersigned Veterans Law Judge in December 2012.  In correspondence to VA, dated the day prior to his hearing, the Veteran withdrew his hearing request, and requested to withdraw his appeal.  


FINDING OF FACT

On December 11, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for PTSD was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

As noted above, in December 2012, the Veteran submitted correspondence to VA indicating his wish to withdraw his claim of entitlement to service connection for PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


